IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES COLLINS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1090

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 8, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

James Collins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      It appearing that the lower tribunal has entered an order disposing of petitioner’s

motion for rehearing, the petition for writ of mandamus is DISMISSED as moot.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.